941 A.2d 1102 (2008)
403 Md. 302
The SAFETY NATIONAL CASUALTY INS. CO. INSURANCE COMPANY d/b/a 4 Aces Bail Bonds, Inc.
v.
STATE of Maryland et al.
No. 82, Sept. Term, 2007.
Court of Appeals of Maryland.
February 13, 2008.
Michael B. Mitchell, Jr., Baltimore, for appellant.
Carl N. Zacarias, Staff Atty. (Douglas F. Gansler, Atty. Gen., Steven M. Sullivan, Asst. Atty. Gen.), on brief, for appellees.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, and ALAN M. WILNER (Retired, Specially Assigned) and DALE R. CATHELL (Retired, Specially Assigned), JJ.


*1103 ORDER

Upon consideration of the record, briefs and oral argument of the parties, it is this 13th day of February, 2008
ORDERED, by the Court of Appeals of Maryland, that the above appeal be, and the same is hereby, dismissed, pursuant to Md. Rule 8-504(c), for failure of appellant's brief to conform to Md. Rule 8-504(a)(5) as to the sole properly appealable issue; and it, is further
ORDERED, that appellant shall pay the costs.